FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK
                                                                                              FILED IN
                                                                                       5th COURT OF APPEALS
NINA MOUNTIQUE
                                                                                           DALLAS, TEXAS
CHIEF DEPUTY                                                                           9/2/2015 2:48:01 PM
                                                                                             LISA MATZ
                                                                                               Clerk
LISA MATZ                                                                               September 2, 2015
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202


                 TRIAL COURT CAUSE NO.:                     DC-14-10307
                 COURT OF APPEAL CASE NO.:                  05-15-00900-CV

                 APPELLANT:                                Roger Greenfield & Ted Kasemir
                 APPELLEE:                                 Lower oak Lawn Investment LP

                 APPELLANT ATTORNEY:                       Christopher Chapaneria
                 SBOT NO.:                                 24065032
                 ADDRESS:                                  4909 Irving Ave. Suite 200
                                                           Dallas, TX 75219


                 TELEPHONE NUMBER:                          214-750-1395
                 FAX NUMBER:                                NA

Dear Ms. Matz:

       In reference to the above styled and numbered cause, our records reflect the due date for the
Clerk’s Record was August 23, 2015. Pursuant to TEX.R.APP.P 35.1. 35.3(a), and 37.3(b), the
Clerk’s Record has been prepared but is being held for non-payment of $356.00.


FELICIA PITRE
District Clerk
Dallas County, Texas
By BRIDGETTE VATION, Deputy




                     6 0 0 COMMERCE STREET          DALLAS, TEXAS 75202 (214) - 653 - 7301
                           FAX (214) - 653 - 6634  e-mail: FELICIA.PITRE@dallascounty.org
                                  web site: www.dallascounty.org/distclerk/index.html